Jackson, Chief Justice.
[Baskin brought bail trover against Yernon for a mule. On the trial, the evidence in behalf of the plaintiff, as to *371the title, was, in brief, as follows: In January, 1881, Baskin instructed one Cooper to buy a mule to cultivate a-crop on the place of the former, and agreed to give a joint note with Cooper therefor, with the understanding that he • (Baskin) was to “have a prior lien on the same until paid, ■for.” This was done, and subsequently Baskin paid the note. He had received from Cooper only $26.77 on the: purchase money. Cooper took the mule and worked it on. the plantation of Baskin, keeping it in the stable on the-place until about November, when he “ absconded,” carrying the mule with him. All this was in Alabama. In December, the animal was found in the possession of defendant in Bartow county, Georgia, and the latter did not deny that he bought it from Cooper. Plaintiff never consented to any transfer of the mule. He offered to testify that he considered the mule in his possession, but this was - ruled out.
Plaintiff offered in evidence a mortgage from Cooper to ■ him, executed in Alabama and recorded there, giving a statutory lien upon the crop of Cooper, under the statute • of that state, and conveying the mule to plaintiff with a condition to be void on payment of his indebtedness, and. a right to seize and sell on failure to pay, or in case of an attempted removal without plaintiff’s consent.. This was-attested by two witnesses, and an endorsement showed that it had been recorded as a mortgage in the office of the ■ judge of the probate court of Etowah county, Alabama.. On objection, this was rejected, and a non-suit was granted. Plaintiff excepted.]